Title: To George Washington from Brigadier General William Maxwell, 17 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 17th March 1779
Your Excellencys Favour of the 15th Inst. did not arive before 11 oclock to day.
I have had Accounts to day by a person from New York that Admiral Gambier Sailed out of the Hook the latter end of the week for Rhode Island; and on saturday last 13 Transports with a good number of small craft besides sailed up the sound it is supposed that there is 3000 Troops on the East end of Long Island and that a large part of them is to go on board the Transports gone up the sound and then to proceed on some expedition supposed to the East ward of Rhode Island. We have several people in New York that would give us intiligence but we have none that will attempt to go for it; those that have gone formerly have been presented at the last Court, and Bills found against them; they denyed the charges but are bound to the next Court so that we cannot get them to move The person, under the Carracter of Z is out some time ago. I think he lives at Brunswick Viz. Costican. I shall endeavour to have a correspondance established if possable. and am Your Excellency’s Most Obedt Humble Servant
Wm Maxwell
½ past 1 oclock P.M. N.B. it is supposed that Lord Rodden is to command the land Forces on the Expedition to the East ward or where ever they are going.
Mr Boudenot Commissary of Prisoners for the State desires to have a Flag to carry into New York: or 12 barrels of Flour and three or four quarters of Beef. I recd the Papers from Mr McHenry which will put me out of debt with my Neighbours.

